                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-369-MOC-DCK

 KEVIN FONSECA,                                            )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )   ORDER
                                                           )
 I.B.T. TEAMSTERS LOCAL UNION 71, and                      )
 ERNEST WRENN,                                             )
                                                           )
                Defendants.                                )
                                                           )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 10) filed by Trisha S. Pande, concerning James F. Wallington,

on September 1, 2021. James F. Wallington seeks to appear as counsel pro hac vice for

Defendants. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 10) is GRANTED. James F.

Wallington is hereby admitted pro hac vice to represent Defendants.

         SO ORDERED.

                               Signed: September 1, 2021




      Case 3:21-cv-00369-MOC-DCK Document 11 Filed 09/01/21 Page 1 of 1
